FILED
                           NOT FOR PUBLICATION
                                                                              NOV 29 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOHANNSONGS-PUBLISHING, LTD.,                    No.   20-55552

              Plaintiff-Appellant,               D.C. No.
                                                 2:18-cv-10009-AB-SS
 v.

ROLF LOVLAND; et al.,                            MEMORANDUM*

              Defendants-Appellees.



JOHANNSONGS-PUBLISHING, LTD.,                    No.   20-55759

              Plaintiff-Appellee,                D.C. No.
                                                 2:18-cv-10009-AB-SS
 v.

PEERMUSIC LTD.,

              Defendant-Appellant,

UMG RECORDINGS, INC.,

              Defendant-Appellant,

WARNER RECORDS INC., incorrectly
sued as Warner Music Group,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
            Defendant-Appellant,

POLYGRAM PUBLISHING, INC.,
successor to Universal-Polygram
International Publishing, Inc. and
incorrectly sued as Universal Music
Publishing Group,

            Defendant-Appellant,

and

ROLF LOVLAND,

            Defendant,

BRENDAN GRAHAM; APPLE INC.,

            Defendants,

DOES, 1-20,

            Defendant,

SPOTIFY TECHNOLOGY S.A.,

            Defendant.


                  Appeal from the United States District Court
                     for the Central District of California
                  Andre Birotte, Jr., District Judge, Presiding

                  Argued and Submitted November 16, 2021
                            Pasadena, California



                                       2
Before: BYBEE and BENNETT, Circuit Judges, and BATAILLON,** District
Judge.

      Johannsongs-Publishing, Ltd. holds the copyright to the musical

composition of the 1977 Icelandic song Söknuður. It alleges that You Raise Me

Up, a song composed by Rolf Løvland in 2001 and popularized by Josh Groban in

2003, infringes on its copyright. The district court granted Defendants’ motion for

summary judgment and denied Defendants’ motion for attorney’s fees under 17

U.S.C. § 505. The parties cross-appealed. We affirm.

      1.     Johannsongs argues that the panel should depart from the Ninth

Circuit’s two-part extrinsic/intrinsic test for substantial similarity and instead apply

the Second Circuit’s “ordinary observer” test. Compare Corbello v. Valli, 974

F.3d 965, 974 (9th Cir. 2020), cert. denied, 141 S. Ct. 2856 (2021), with Andy

Warhol Found. for Visual Arts, Inc. v. Goldsmith, 11 F.4th 26, 53 (2d Cir. 2021).

The panel has no occasion to consider such an argument because the two-part

extrinsic/intrinsic test is circuit precedent and the panel may only depart from such

precedent “if a subsequent Supreme Court opinion ‘undercut[s] the theory or

reasoning underlying the prior circuit precedent in such a way that the cases are

clearly irreconcilable.’” In re Nichols, 10 F.4th 956, 961 (9th Cir. 2021) (alteration


      **
              The Honorable Joseph F. Bataillon, United States District Judge for
the District of Nebraska, sitting by designation.
                                            3
in original) (quoting Miller v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (en

banc)). No such opinion exists here.

       2.     The district court granted summary judgment after refusing to admit

the reports of Johannsongs’ expert, Judith Finell, and admitting the reports of

Defendants’ expert, Dr. Lawrence Ferrara. The district court concluded that

Ferrara’s analysis was “effectively, unrebutted” and held that Söknuður and You

Raise Me Up are not substantially similar. We hold that the district court did not

abuse its discretion in excluding Finell’s expert reports because they failed to filter

out similarities that are attributable to prior art, as required under the extrinsic test.

See Rice v. Fox Broad. Co., 330 F.3d 1170, 1174–80 (9th Cir. 2003), overruled on

other grounds by Skidmore v. Led Zeppelin, 952 F.3d 1051 (9th Cir. 2020) (en

banc). Furthermore, the district court did not abuse its discretion in admitting

Ferrara’s reports because the court’s findings—that Ferrara applied reliable

principles and methods, he appropriately filtered out prior art, and his conclusions

are well supported by evidence—are supported by the record. Cf. Swirsky v.

Carey, 376 F.3d 841, 846–47 (9th Cir. 2004).

       Considering de novo the evidence before the district court, we hold that the

district court did not err in granting summary judgment. Johannsongs failed to

offer admissible evidence to rebut Ferrara’s analysis, so there is no genuine dispute


                                             4
of material fact as to his conclusions that Söknuður and You Raise Me Up are not

substantially similar and most of their similarities are attributable to prior art.

Based on these conclusions, Johannsongs has failed to satisfy the extrinsic test and

Defendants are entitled to judgment as a matter of law. See Newton v. Diamond,

388 F.3d 1189, 1196 (9th Cir. 2004).

      3.     We also hold that the district court’s findings that Johannsongs’ claim

was not frivolous nor objectively unreasonable are supported by the record. See

Mattel, Inc. v. Walking Mountain Prods., 353 F.3d 792, 815 (9th Cir. 2003); cf.

Shame On You Prods., Inc. v. Banks, 893 F.3d 661, 666 (9th Cir. 2018).

Accordingly, the district court did not abuse its discretion in denying attorney’s

fees to Defendants. 17 U.S.C. § 505.

      AFFIRMED. Each side to bear its own costs.




                                            5